DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because in at least Fig. 4, Ref. #132, used to describe an impeller, appears to be located upstream of & remote from Blower Housing #131 in lieu of “at least partially disposed within the blower housing 131” as described in Para. 45.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Ref. #117 is used to describe both a cold heater & an upper surface or top of the combustion compartment;
Ref. #152 is used to describe both a first or premix burner & an inlet nozzle;
Both Ref. #152 & 153 are used to describe an inlet nozzle;
Ref. #182 is used to describe both airflow & an electrical switch assembly;
Both Ref. #182 & 184 are used to describe an electrical switch assembly;
Ref. #264 is used to describe both a second motor sensor & a burner box;
In Line 1 of Para. 124, “may decrease a an input” should be “may decrease an input”;
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “are disclosed herein” in Line 1.  One possible amendment for the abstract could be to replace “Example furnaces and methods related thereto are disclosed herein. In an embodiment, the furnace includes a burner box including…” with “An example furnace, and methods related thereto, includes a burner box including…”.
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 lacks antecedent basis for each of “the air”, “the second blower” & “the air inlet”, and the method step indicated by “(a)”.  After consideration of the specification, it is apparent to which each of the above recitations refers; consequently, a rejection under 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph, is not deemed to be appropriate.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
~ Under 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(d), and of35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4th Para.: Subject to the [fifth paragraph of 35 U.S.C. § 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from itself; therefore, the claim fails to specify a further limitation of the claimed subject matter over the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Note:	The prior art relied upon in the following office action is as follows:
-
Binstock, US #4,181,099
[Binstock ('099)]

-
Roy, US #2012/0178031
[Roy ('031)]

-
Sigafus et al., US #6.866.202
[Sigafus ('202)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Roy ('031).
In Re Claim 15, Roy ('031) discloses: A furnace (Furnace #200), comprising:
a housing (Cabinet #202) including first compartment (At least Fig. 3: The left hand compartment, to the left of the inner vertical wall, which houses the components including Blower #236) and a second compartment (The right hand compartment housing Heat Exchanger #208) separated by a vestibule (The inner vertical wall separating the two above compartments);
a combustion assembly disposed in the first compartment (At least Fig. 3: The components disposed within the first compartment) that comprises:
a first blower including an inlet nozzle having an air inlet and a fuel inlet (Premix Blower #236, which includes inlet openings / nozzles for Atmospheric Air #220 & Fuel / Gas #214); and
a burner that is configured to receive a fuel/air mixture from the first blower  (Burner #218, which receives Fuel/Air Mixture #240 from Blower #236); and
a heat exchanger assembly (Components including & attached to Heat Exchanger #208) comprising:
a heat exchanger disposed in the second compartment that is configured to receive flue products from the burner (Heat Exchanger #208 receiving products of combustion from Flame #228 & discharging into Flue #232); and
a second blower fluidly coupled to the heat exchanger that is disposed within the first compartment, wherein the second blower is configured to pull the flue products through the heat exchanger (Induced Draft #210);
wherein the air inlet of the first blower is arranged within the first compartment such that air pulled to the air inlet flows over a motor of the first blower and a motor of the second blower (Forced Draft Motor #238 is shown as being in the flow path of Atmospheric Air #220).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-11, 13, 16-18 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Roy ('031).
In Re Claims 1-4, 8-11, 13, 16-18 & 20, Roy ('031) discloses:
Cl. 1: A furnace (Furnace #200), comprising:
a burner box (Burner Box #204) including at least one burner that is configured to combust a fuel/air mixture (Burner #218);
a first blower including an inlet nozzle having an air inlet and fuel inlet (Premix Blower #236, which includes inlet openings / nozzles for Atmospheric Air #220 & Fuel / Gas #214), wherein the inlet nozzle is configured such that operation of the first blower is to pull air and fuel into the inlet nozzle via the air inlet and fuel inlet, respectively, to produce the fuel/air mixture at a fuel/air ratio that is configured to produce flue products having less than 14 Nano-grams per Joule (ng/J) of nitrogen oxides (NOx) when combusted in the at least one burner (At least Para. 3, 4: The fuel/air mixture is adjusted to reduce NOx emissions);
wherein operation of the first blower is configured to push the fuel/air mixture into the burner box (At least Fig. 3: Blower #236 pushes Mixture #240 into Burner #244);
a heat exchanger assembly fluidly coupled to the burner box through a vestibule (Heat Exchanger #208 coupled to Burner Box #204 through the wall / vestibule separating the two interior sections of Cabinet #202); and
a second blower configured to pull the flue products through the heat exchanger assembly (Induced Draft Blower #210).
With respect to the NOx emissions less than 14 ng/J, Roy ('031) is silent on the exact amount of NOx produced; however, Roy ('031) does disclose that adjusting the mixture to a lean fuel mixture reduces NOx emissions, i.e. the fuel/air ratio of a fuel burner is a result-effective variable resulting in changing the amount of NOx produced.  Consequently, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the fuel/air mixture to reduce the NOx emissions to an appropriate level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, at least Para. 4, 6, etc., applicant has not disclosed any criticality (new or unexpected results therefrom) for the claimed limitations.
Cl. 8: A method of operating a furnace, the method comprising:
(a) pulling air into an air inlet of an inlet nozzle and fuel into a fuel inlet of the inlet nozzle with a first blower to form an fuel/air mixture at a fuel/air ratio (Premix Blower #236 draws Atmospheric Air #220 & Fuel / Gas #214 to form Fuel/Air Mixture #240);
(b) pushing the fuel/air mixture into a burner box with the first blower (Blower 236 directs Mixture #240 into Burner Box #204);
(c) combusting the fuel/air mixture within a burner of the burner box to produce flue products having less than 14 Nano-grams per Joule (ng/J) of nitrogen oxides (NOx) (Mixture #240 is combusted to form Flame #226, the amount of NOx produced being a matter of optimization as discussed in Claim 1 above); and
(d) pulling the flue products through a heat exchanger assembly with a second blower (Via Induced Draft Blower #210).
Cl. 2: comprising a fuel valve coupled between the fuel inlet and a fuel source (Fuel Valve #206 receiving fuel from “GAS SUPPLY”), wherein the fuel valve is configured to open in response to a sub-atmospheric pressure at the fuel inlet (Roy ('031) is silent on the type of gas valve used; therefore, the type of fuel valve provided would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a valve opened in response to a sub-atmospheric pressure solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the furnace of Roy ('031) would function equally well in either configuration).
Cl. 3: wherein the air inlet is arranged within a compartment of the furnace (An air inlet would, of necessity, be located in the furnace compartment to allow for Atmospheric Air #220 to enter Cabinet #202) along with the first blower and the second blower (At least Fig. 3: Both Blowers #236 & 210 are located within Cabinet #202) such that air flows that are pulled toward the air inlet are directed over a motor of the first blower (Forced Draft Motor #238 is shown as being in the flow path of Atmospheric Air #220) and a motor of the second blower (Since the locations of ventilation / air openings in the cabinet for a given furnace installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of cabinet, the locations of the various internal heat-generating components, etc., to configure an apparatus such as recited in Roy ('031) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.).
Cl. 4, 16: wherein an outer surface of the compartment comprises a first opening and a second opening, wherein the motor of the first blower is disposed between the first opening and the air inlet along a first flow path of air into the air inlet, and wherein the motor of the second blower is disposed between the second opening and the air inlet along a second flow path of air into the air inlet (As discussed in Claim 3 above, selecting the number & locations of the air inlet openings is nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality).
Cl. 9: wherein (a) comprises: (a1) flowing air across the fuel inlet (Atmospheric Air #220 flows into & through Premix Chamber including across the inlet of Gas #214, as indicated by the arrows showing the rotation of Blower #236); (a2) forming a sub-atmospheric pressure at the fuel inlet as a result of (a1) (At least Para. 22: A negative pressure is formed in Burner Box #204); and (a3) opening a fuel valve coupled to the fuel inlet as a result of the sub-atmospheric pressure (Roy ('031) is silent on the type of gas valve used; therefore, the type of fuel valve provided would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a valve opened in response to a sub-atmospheric pressure solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the furnace of Roy ('031) would function equally well in either configuration); and (a4) pulling fuel into the fuel inlet in a volume that is proportional to a volume of air flowing into the air inlet (At least Para. 4: Fuel/Air Mixture #240 being ensured as a lean mixture indicates the fuel is drawn into Burner Box #204 is proportional to the air).
Cl. 10: comprising pulling the air over a motor of the first blower before pulling the air into the air inlet at (a) (Forced Draft Motor #238 is in the flow path of Atmospheric Air #220).
Cl. 11: comprises pulling the air over a motor of the second blower before pulling the air into the air inlet at (a) (Since the locations of ventilation / air openings in the cabinet for a given furnace installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of cabinet, the locations of the various internal heat-generating components, etc., to configure an apparatus such as recited in Roy ('031) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.).
Cl. 13, 20: comprising: (g) detecting a lack of flame within the burner; and (h) detecting a blocked inlet of the first blower based on (g) / comprising: a flame sensor disposed within the burner; and a controller assembly coupled to the flame sensor that is configured to detect a blockage in the air inlet of the first blower based on an output of the flame sensor (At least Para. 19: Flame Sensor #226 ensures the presence of Flame #228, which would include ensuring a flame is not extinguished due to a blockage).
Cl. 17: wherein the first opening and the second opening are both formed on a door of the first compartment (As discussed above, the locations of the openings would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention lacking a disclosure of criticality (Applicant has not disclosed any new or unexpected results produced therefrom, over the prior art of record for the claimed limitations)).
Cl. 18: wherein the inlet nozzle is configured to pull a volume of fuel through the fuel inlet that is proportional to a volume of air pulled into the air inlet, so as to produce an fuel/air mixture having an fuel/air ratio that is configured to produce flue products having less than 14 Nano-grams per Joule (ng/J) of nitrogen oxides (NOx) when combusted in the burner (As discussed in at least Claim 1 above, optimizing the fuel/air mixture to reduce the NOx emissions to an appropriate level would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art).

Claims 5-7, 12, 14 & 19 rejected under 35 U.S.C. § 103 as being unpatentable over Roy ('031) as applied to at least one of Claims 1, 8 & 17 above, with reference to at least one of Binstock ('099) & Sigafus ('202).
In Re Claims 5-7, 12, 14 & 19, with respect to each of:
Cl. 5: comprising: a first sensor to detect a pressure of the inlet nozzle; a second sensor to detect a speed of the first blower; and a controller assembly coupled to the first sensor, and the second sensor, wherein the controller assembly is configured to detect a blockage in the air inlet based on an output of the first sensor or the second sensor;
Cl. 7: a flame sensor disposed within the burner (Flame Sensor #226); and a controller assembly coupled to the flame sensor that is configured to detect a blockage in an air inlet of the first blower based on an output of the flame sensor;
In Re Claim 6, discloses: The furnace of claim 7, wherein the controller assembly is configured to detect a voltage fluctuation from a power source of the first blower based on an output from the second sensor;
Cl. 12: comprising: (e) detecting a speed of the first blower or a pressure of the inlet nozzle; and (f) detecting a blockage in the air inlet based on the speed or the pressure detected in (e);
Cl. 14: comprising: (i) detecting a speed of the first blower; and (j) detecting an input voltage fluctuation to the first blower based on the speed detected in (i);
Cl. 19: comprising: a first sensor configured to detect a pressure of the inlet nozzle of the first blower; a second sensor to detect a speed of the first blower; and a controller assembly coupled to the first sensor, and the second sensor, wherein the controller assembly is configured to detect a blockage in the air inlet based on an output of the first sensor or the second sensor;
Roy ('031) discloses the use of a flame sensor to ensure the presence of a flame (Flame Sensor #226, which would also indicate a possible blockage if no flame is present) but is silent on the various other sensors & method steps recited.  Nevertheless, Examiner takes Official Notice that the various each of the above recited sensors & steps is a conventional or well-known feature or method for operating a furnace, as referenced by at least one of Binstock ('099) & Sigafus ('202); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the various sensors & operational sequences for the purpose of providing a suitable operational control system for a fuel fired furnace.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762